Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1, 5-9 and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a semiconductor component burn-in test module, comprising: a burn-in board, including a plurality of burn-in seats, wherein a plurality of chips are disposed on the burn-in seats; an external power transmission component, arranged at opposite two sides of the burn-in board, wherein the external power transmission component includes a plurality of conductive members and a plurality of terminal seats, and wherein the burn-in board is provided with a plurality of wirings corresponding to the external power transmission component, such that electric power can be conveyed to the plural burn-in seats of the burn-in board, through the plural terminal seats and the plural conductive members; and a frame, wherein the external power transmission component is arranged on the frame, and the burn-in board is disposed inside the frame, wherein the frame includes a plurality of lateral supports and of longitudinal supports, which are interconnected, and wherein the burn-in board is disposed on the plural lateral supports and the plural longitudinal supports, wherein the frame includes a plurality of partitioning brackets each being formed with a plurality of slots, and the plural slots can receive therein at least one of the plural conductive members in combination with all other elements in claim 1.

Regarding claims 5-8, the claims are allowed as they further limit allowed claim 1.

Regarding claim 9, the prior art of record does not teach alone or in combination a semiconductor component burn-in test equipment, comprising: a plurality of burn-in boards, each including a plurality of burn-in seats, wherein a plurality of chips are disposed on the plural burn-in seats; a plurality of interface boards, each being in connection with each of the burn- in boards, wherein the interface boards each include a high-power power supply for providing electric power required for the burn-in boards; a plurality of driver modules, each being electrically connected with each of the interface boards, wherein the driver modules each include a component power board for providing electric power required for the driver modules; a plurality of external power transmission components, each being electrically connected with each of the interface boards, and each being arranged at opposite two sides of each of the burn-in boards, wherein the external power transmission components each include a plurality of conductive members and a plurality of terminal seats, and wherein the burn-in boards are each provided with a plurality of wirings 3Docket No.: TSAI3320/JSExaminer: Courtney G. McDonnough Application No.: 17/078,126Art Unit: 2866 corresponding to each of the external power transmission components, so as to convey electric power, from the high-power power supply of each of the interface boards to the plural burn-in seats of each of the burn-in boards, through the plural terminal seats and the plural conductive members; and a plurality of frames, wherein the external power transmission components area each arranged on each of the frames, and the burn-in boards are each disposed inside each of the frames, wherein the frames each include a plurality of lateral supports and of longitudinal supports, which are interconnected, and wherein the burn-in boards are each disposed on the plural lateral supports and the plural longitudinal supports, wherein the frames each include a plurality of partitioning brackets each being formed with a plurality of slots, and the plural slots can receive therein at least one of the plural conductive members in combination with all other elements in claim 9.

Regarding claims 13-19, the claims are allowed as they further limit allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858